By the Court.

This appeal is brought in such a form, as to make it impossible for the court 7 m 1 # take cognizance of it. It is not accompanied ... rr , . . . with a statement oí tacts, nor does it appear, in any manner, whether or not the record contains all the facts.
It is said that the ground of the, appeal is simply that the Judge of the second district erred in refusing to admit oral testimony to prove that the appellant was in an error, as to the amount of the debt by him due to the appellees, when he consented to sign the deed of mortgage on which this suit is founded. But, if so, that ought to appear by a bill of exceptions to the opinion of the Judge, on that particular point.
Th e appellant alledges that the judgment itself, with the reasoning on which the Judge has grounded it, is a sufficient exposition of the case.
We think it is not, and that we cannot undertake to revise or affirm judgments, upon such information as happens to be inserted in an opinion. We must either be shewn that the whole case i$ before us, or, in cases brought up on excep*222tions to the opinon of the Judge, that the requisites of the law have been complied with. When this is not satisfactorily done, we cannot take, cognizance of the appeal.